Case 2:18-cv-10268-DPH-EAS ECF No. 37, PageID.393 Filed 12/01/20 Page 1 of 17




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


INDIA TAYLOR,

      Plaintiff,                        CASE NO. 18-10268
v.                                      HONORABLE DENISE PAGE HOOD

EASTERN MICHIGAN
UNIVERSITY,

     Defendant.
_____________________________________/


     AMENDED ORDER GRANTING DEFENDANT’S MOTION FOR
                SUMMARY JUDGMENT [#28]
I.    INTRODUCTION

      A. PROCEDURAL BACKGROUND

      On January 23, 2018, Plaintiff India Taylor (“Taylor”) filed a Complaint of

Employment Discrimination pursuant to Title VII of the Civil Rights Act of 1964

(as amended by the Equal Employment Opportunity Act of 1972) and the Elliot-

Larsen Civil Rights Act (“ELCRA”), in which she alleged that she was wrongfully

terminated on the basis of race and religion. Taylor also filed a retaliation claim

based on her activities with the Michigan Department of Civil Rights (“MDCR”)

and the Equal Employment Opportunity Commission (“EEOC”). This Court

consolidated both lawsuits into the instant matter on July 2, 2019. [ECF No. 25]

Before the Court is Defendant Eastern Michigan University’s (“Defendant”)

                                           1
Case 2:18-cv-10268-DPH-EAS ECF No. 37, PageID.394 Filed 12/01/20 Page 2 of 17




Motion for Summary Judgment. [ECF No. 28] On October 30, 2019, the Court

extended Taylor’s time to file a response. Taylor filed a Response to this Motion

on November 1, 2019. [ECF No. 32] In this Motion, Defendant argues that there

are no genuine issues of material fact because Defendant’s actions were for

“legitimate non-discriminatory and non-retaliatory business reasons.”

        B. FACTUAL BACKGROUND

         Defendant is a public, mid-size research university, located in Ypsilanti,

Michigan. Taylor began working at Eastern Michigan University (“EMU”) in

2010. Taylor is an African-American, Christian woman who was previously

employed by EMU. She held various positions at EMU from March 2010 to March

2018. Taylor was first enrolled as a Senior Secretary, which is a CS05 level

position. All of Taylor’s employment roles were clerical positions at the CS05

level. Taylor’s employment at EMU was governed by EMU’s Employee Work

Rules and the Collective Bargaining Agreement (“CBA”) between EMU and

UAW Local 1975 (the “Union”), which was effective from July 1, 2016-June 30,

2019.

        In 2015, Taylor went on educational leave. In November 2016, Taylor

returned to EMU upon successfully applying and interviewing for an Admissions

Processor Position in the Department of Special Education. [ECF No. 32, Pg.ID

271] While in this position Taylor repeatedly clashed with the Department Head,


                                           2
Case 2:18-cv-10268-DPH-EAS ECF No. 37, PageID.395 Filed 12/01/20 Page 3 of 17




Dr. Janet Fisher (“Dr. Fisher”) and the office secretary, Dawn Leighton

(“Leighton”). [Id.] Taylor alleges that Leighton and her did not get along because

“she was always speaking under her breath” and “emailed [Taylor] a link” to watch

President Trump’s inauguration. [Id. at 293] Taylor further asserts that Dr. Fisher

and Leighton “nitpick[ed]” her work and claimed it was “unacceptable.” [Id. at

273] On February 17, 2017, Taylor had an incident involving Dr. Fisher. [Id. at

Pg.ID 272] Dr. Fisher and Taylor had a disagreement about Taylor’s timesheet.

[Id.]

        The facts alleged by Taylor are as follows. Taylor alleges that Dr. Fisher

asserted that Taylor’s time entries conflicted with Leighton’s recollection. Taylor

asked, “are you going to take Dawns [sic] word over mines [sic]?” [Id.] Dr. Fisher

alerted Taylor that she would not sign her paycheck unless Taylor edited her

entries. [Id.] Taylor subsequently realized she would not get paid without Dr.

Fisher’s signature and exclaimed, “the Devil Is A Liar.” [Id.] Upon hearing

Taylor’s statement, Dr. Fisher suggested that Taylor leave Dr. Fisher’s office and

return to her desk. [Id.]

              When Taylor returned to her desk she began playing gospel music.

[Id.] Dr. Fisher told Taylor that her music was too loud. [Id.] Taylor acknowledges

that Dr. Fisher admitted that it was “nice music” but that it could not be played in

the office. [Id.] As Taylor moved to turn down the music, Dr. Fisher stated that she


                                           3
Case 2:18-cv-10268-DPH-EAS ECF No. 37, PageID.396 Filed 12/01/20 Page 4 of 17




would call campus security if she did not turn the music down faster. [Id. at 273]

When Dr. Fisher went to her office to call campus security, Taylor told Dr. Fisher

that she “was going to the union.” [Id.]

      According to Defendant, Taylor had accumulated three disciplinary points

through February 2017. [ECF No. 28, Pg.ID 116] Two points resulted from

excessive tardiness and attendance issues and the other resulted from past

employment issues. [Id.] Following Defendant’s investigation into the February

2017 incident with Dr. Fisher, Taylor accumulated two additional disciplinary

points, which led to five total points. [Id. at 116-17] Under the CBA, five points

results in an automatic dismissal. However, by working with the Union, Taylor

was able to reduce her points from five to three and was placed on “involuntary

recall status for recall to a different position when available.” [ECF No. 28, Pg.ID

118] After the investigation, Taylor asserts that she received an email “telling [her]

to resign or retire.” [ECF No. 32, Pg.ID 275]

      Taylor’s next position at EMU was in the School of Business with Dr.

Hershey. Taylor asserts that Dr. Hershey made her life difficult by “focusing on

[her]” and incorrectly claimed that she was not punctual. [Id. at 276] Taylor further

claims that Dr. Hershey was “busy focusing on social media.” [Id.] According to

Defendant, Taylor was eventually removed from Dr. Hershey’s staff because of

issues she had computing and inputting lecturers’ time. [ECF No. 28, Pg.ID 120]


                                           4
Case 2:18-cv-10268-DPH-EAS ECF No. 37, PageID.397 Filed 12/01/20 Page 5 of 17




During Taylor’s deposition she admitted that EMU “disqualified [her] for the

position . . . because . . . the lecturers weren’t going to get the correct pay.” [Id.]

Upon leaving Dr. Hershey’s staff, Taylor was returned to recall status because

there were no open positions available for her in other departments. [Id.]

      In October 2017, Taylor received notice that she was being recalled to a

CS05 position as an Admissions Processor. Taylor responded within the required

three-day period. However, EMU rescinded the offer because EMU was

considering switching the role from CS05 to CS06. EMU also asserts that the

employee designated to train Taylor went on a leave of absence. Had EMU hired

Taylor, there would have been no one available to train her. Following EMU’s

rescission, Taylor met with EMU’s Office of Diversity and Affirmative Action to

discuss the offer revocation.

      Taylor was later recalled again on Friday, March 2, 2018, for a CS05

Admissions Processor position. Taylor failed to respond to the offer within the

three-day period proscribed by the CBA. Taylor did respond on March 8, 2018.

Taylor claims that the U.S. post office did not deliver the letter until March 7,

2018, and that EMU sent the letter on a Friday to intentionally ensure she would

not respond in time. Taylor now brings her claims alleging racial and religious

discrimination under Title VII and the ELCRA.




                                            5
Case 2:18-cv-10268-DPH-EAS ECF No. 37, PageID.398 Filed 12/01/20 Page 6 of 17




II.   LEGAL ANALYSIS

      A. Standard of Review

      Pro se complaints are held to “less stringent standards than formal pleadings

drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520, 92 S.Ct. 594, 30

L.Ed.2d 652 (1972). However, the Supreme Court has “never suggested

procedural rules in ordinary civil litigation should be interpreted so as to excuse

mistakes by those who proceed without counsel.” McNeil v. United States, 508

U.S. 106, 113, 113 S.Ct. 1980, 124 L.Ed.2d 21 (1993). Indeed, a pro se litigant

“must conduct enough investigation to draft pleadings that meet the requirements

of the federal rules.” Burnett v. Grattan, 468 U.S. 42, 50, 104 S.Ct. 2924, 82

L.Ed.2d 36 (1984). Courts have refused to excuse pro se litigants who failed to

follow basic procedural requirements such as meeting “readily comprehended”

court filing deadlines. E.g., Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991);

Eglinton v. Loyer, 340 F.3d 331, 335 (6th Cir. 2003). Likewise, courts have also

refused to grant special or preferential treatment to pro se parties in responding to

summary judgment motions. Brock v. Hendershott, 840 F.2d 339, 343 (6th

Cir.1988).

      Summary judgment is appropriate in cases where “the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and


                                           6
Case 2:18-cv-10268-DPH-EAS ECF No. 37, PageID.399 Filed 12/01/20 Page 7 of 17




that the moving party is entitled to judgment as a matter of law.” Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). The moving party bears the burden of

demonstrating that summary judgment is appropriate. Equal Employment

Opportunity Comm’n v. MacMillan Bloedel Containers, Inc., 503 F.2d 1086, 1093

(6th Cir. 1974). The Court must consider the admissible evidence in the light

most favorable to the nonmoving party. Sagan v. United States of Am., 342 F.3d

493, 497 (6th Cir. 2003).

      Rule 56(a) of the Federal Rules of Civil Procedures provides that the court

“shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). The presence of factual disputes will preclude

granting summary judgment only if the disputes are genuine and concern material

facts. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute about

a material fact is “genuine” only if “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Id. Although the court must view

admissible evidence in the light most favorable to the nonmoving party, where “the

moving party has carried its burden under Rule 56(c), its opponent must do more

than simply show that there is some metaphysical doubt as to the material facts.”

Matsushita Electric Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986); Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986). Summary


                                          7
Case 2:18-cv-10268-DPH-EAS ECF No. 37, PageID.400 Filed 12/01/20 Page 8 of 17




judgment must be entered against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which

that party will bear the burden of proof at trial. In such a situation, there can be

“no genuine issue as to any material fact,” since a complete failure of proof

concerning an essential element of the nonmoving party’s case necessarily renders

all other facts immaterial. Celotex Corp., 477 U.S. at 322-23. A court must look

to the substantive law to identify which facts are material. Anderson, 477 U.S. at

248.

       B. Title VII and ELCRA

          1. Discrimination Claims

       Taylor argues that she was discriminated and retaliated against under Title

VII and the ELCRA due to her race and religion. Title VII and ELCRA claims are

analyzed together. Curry v. SBC Commc’ns, Inc., 669 F. Supp. 2d 805, 824 (E.D.

Mich. 2009). Under both Title VII and the ELCRA, a “plaintiff bringing a[n] ...

employment discrimination claim must present either direct evidence of

discrimination, or circumstantial evidence that allows for an inference of

discriminatory treatment.” Reeder v. City of Wayne, 177 F.Supp.3d 1059, 1079

(E.D. Mich. 2016) (citing Johnson v. Kroger Co., 319 F.3d 858, 864-65 (6th Cir.

2003)). Taylor has not argued that there is any direct evidence of discrimination,




                                           8
Case 2:18-cv-10268-DPH-EAS ECF No. 37, PageID.401 Filed 12/01/20 Page 9 of 17




and only attempts to establish her claims arguing the existence of circumstantial

evidence, mixed-motives, and pretext.

      When a plaintiff seeks to prove discrimination by circumstantial evidence, the

court applies the McDonnell Douglas framework. Johnson v. Univ. of Cincinnati,

215 F.3d 561, 572 (6th Cir.2000). First, a plaintiff must establish a prima facie case

of discrimination by showing that: (1) she is a member of a protected class; (2) that

she was qualified for the job and performed her duties satisfactorily; (3) that despite

her qualifications and performance, she suffered an adverse employment action; and

(4) that she was replaced by a person outside of the protected class or was treated

less favorably than a similarly situated individual outside of the protected class. Id.

at 572-573. If a plaintiff establishes a prima facie case of discrimination, the burden

then shifts to the defendant to “articulate some legitimate, nondiscriminatory reason”

for the employee’s rejection. Hawthorne-Burdine v. Oakland Univ., 158 F. Supp.

3d 586, 604 (E.D. Mich. 2016) (internal citations omitted) (quoting McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)). “Circumstantial evidence ... is

proof that does not on its face establish discriminatory animus, but does allow a

factfinder to draw a reasonable inference that discrimination occurred.” Wexler v.

White’s Fine Furniture, Inc., 317 F.3d 564, 570 (6th Cir. 2003).

      If a plaintiff establishes a prima facie case, the burden then shifts to the

defendant to articulate some legitimate, nondiscriminatory reason for the adverse


                                          9
Case 2:18-cv-10268-DPH-EAS ECF No. 37, PageID.402 Filed 12/01/20 Page 10 of 17




employment action against the plaintiff. Grosjean v. First Energy Corp., 349 F.3d

332, 335 (6th Cir. 2003); McDonnell Douglas, 411 U.S. at 805. Once the defendant

offers a legitimate, non-discriminatory reason for its conduct, the burden shifts back

to the plaintiff to demonstrate that the defendant’s stated basis for the adverse

employment action is a pretext designed to mask discrimination. Texas Dept.

Comm. Affairs v. Burdine, 450 U.S. 248, 253 (1981); McDonnell Douglas, 411 U.S.

at 805; Taylor v. Modern Engineering, 252 Mich. App. 655, 659 (2002).

      A plaintiff can establish pretext by producing evidence sufficient for a jury to

reasonably reject the defendant’s explanation and infer that the defendant

intentionally discriminated against the plaintiff. St. Mary’s Honor Center v. Hicks,

509 U.S. 502 (1993); Dews v. A.B. Dick Co., 231 F.3d 1016, 1021 (6th Cir. 2000)

(“A plaintiff can demonstrate pretext by showing that the proffered reason (1) has

no basis in fact, (2) did not actually motivate the defendant’s challenged conduct, or

(3) was insufficient to warrant the challenged conduct.”).

      Taylor argues that there is enough circumstantial evidence to show that she

was fired under the mixed motive theory and that Defendant’s stated reasons are

pretexts for her termination from Dr. Fisher’s office and Dr. Hershey’s office. In

support of her claims that Dr. Fisher’s office discriminated on the basis of race and

religion, Taylor provides an email from Ms. Carla Williams, a former employee

under Dr. Fisher. [ECF No. 32, Pg.ID 300] Ms. Williams’ email is not an affidavit


                                         10
Case 2:18-cv-10268-DPH-EAS ECF No. 37, PageID.403 Filed 12/01/20 Page 11 of 17




or deposition, nor does it reference any direct or circumstantial evidence of

discrimination. As Defendant argues Ms. Williams email simply states her “own list

of workplace disagreements.” [ECF No. 34, Pg.ID 368] The Court does not dispute

that Dr. Fisher may have been a difficult supervisor, but Taylor has produced no

evidence to suggest that Taylor’s removal from Dr. Fisher’s office was motivated by

animus or discriminatory intent.

         The Court finds that Taylor’s cited caselaw is distinguishable from her

matter.1 The Tucker v. Koegel Manufacturing case differs from the instant matter

because plaintiff was able to show that the employer knew that the “N-word” was

written on a bathroom stall and allowed it to remain eight and a half months later.

Tucker v. Koegel Manufacturing, 16-107757-CZ. The evidence showed that

Koegel’s actions were indifferent towards or supported the intimidation of the only

African-American employee in the department. The plaintiff in Tucker complained

to both her union and her employer but the union representative began working with

the employer “behind [the plaintiff’s] back.” Taylor’s attempts to draw parallels

between Tucker and the instant case are not supported by the evidence. Taylor claims

that the university told her that she was removed from Dr. Fisher’s office “because

all white women worked” there. [ECF No. 32, Pg.ID 281] However, as Defendant




1
 Taylor’s cited case resolved in a settlement and the quoted excerpt was taken from, and written from the Plaintiff’s
business website and was not written by a court.

                                                         11
Case 2:18-cv-10268-DPH-EAS ECF No. 37, PageID.404 Filed 12/01/20 Page 12 of 17




asserts, that statement is inadmissible hearsay and was made by Taylor’s union

representative, Ms. Theresa O’Neil-Darling. [ECF No. 28, Pg.ID 122 n.1] Defendant

asserts that Taylor’s union representative was not a decisionmaker in any of Taylor’s

employment matters and that Ms. O’Neil-Darling’s personal opinion was not given

as an “official representative of the university.” Id.

      Taylor further states that a university official told her that MLK Day was “not

a [sic] approved holiday.” [ECF No. 32, Pg.ID 273] Defendants counter that the

incident Taylor recalls involved a non-decision maker who opined that MLK Day

was not a holiday in reference to admissions application deadlines for graduate

students. [ECF No. 34, Pg.ID 367, n.1] Taylor also mentions Dr. Fisher called her

“colored” in an email once but provides no documents or admissible testimony to

support this claim.

      Defendant argues that Taylor cannot prove a prima facie case that

discrimination factored into either her layoff or termination. Defendant argues that

all adverse employment actions were the result of legitimate business reasons.

Taylor alleges that her March 2017 termination was the result of discrimination.

Defendant responds by providing detailed documentation about Taylor’s

disciplinary history and the calculation of her disciplinary points. Defendant argues

that Taylor has not been able to prove that for comparable actions, she was treated

differently from similarly situated employees of an unprotected class. Chattman v.


                                           12
Case 2:18-cv-10268-DPH-EAS ECF No. 37, PageID.405 Filed 12/01/20 Page 13 of 17




Toho Tenax Am., Inc., 686 F.3d 339, 347 (6th Cir. 2012); Braithwaite v. Timken Co.,

258 F.3d 488, 493 (6th Cir. 2001).

        Based on Taylor’s submitted documents, the Court finds that Taylor has failed

to establish that Defendant’s proffered reasons for terminating her were pretextual

and nonlegitimate. The Court does not dispute that Taylor has submitted evidence

showing that working in her departments may have been difficult. However, the

Court finds that Taylor has presented no evidence that Dr. Fisher, Dr. Hershey, or

other EMU officials, did or said anything related to race or religion. Taylor even

admits that Dr. Fisher acknowledged that the gospel music was “nice” but “too loud”

for the workplace. Although the article2 Taylor submitted, discussing the racial

profiling that a Smith college student experienced is informative, it is not probative

in the instant case. Dr. Fisher had a legitimate reason for calling campus security and

gave Taylor prior notice that she would involve campus security if necessary. Taylor

produced no evidence that other people with extensive disciplinary records were

treated any differently. The Court also finds that Taylor has failed to establish that

other similarly situated individuals in similar scenarios were treated any differently.

The Court GRANTS Defendant’s Motion for Summary Judgment as it pertains to

Taylor’s discrimination claims.




2
 Oumou Kanoute, ACLU, Sept. 13, 2018, https://www.aclu.org/blog/racial-justice/race-and-criminal-justice/smith-
college-employee-called-police-me-eating-lunch.

                                                      13
Case 2:18-cv-10268-DPH-EAS ECF No. 37, PageID.406 Filed 12/01/20 Page 14 of 17




          2. Retaliation Claims

      To establish a prima facie case of retaliation under Title VII, a plaintiff has

the initial burden of establishing four elements: (1) the plaintiff engaged in protected

activity; (2) the defendant knew about the plaintiff's exercise of this right; (3) the

defendant took an employment action adverse to the plaintiff; and (4) the protected

activity and the adverse employment action are causally connected. Gribcheck v.

Runyon, 245 F.3d 547, 550 (6th Cir. 2001). If the plaintiff establishes a prima facie

case, the burden of production shifts to the employer to offer a legitimate, non-

discriminatory reason for its action. Niswander v. Cincinnati Ins. Co., 529 F.3d 714,

720 (6th Cir. 2008) (citation omitted). If the employer meets that burden, it is the

plaintiff’s burden to demonstrate, by a preponderance of the evidence, that the

legitimate reason given by the employer was pretext for retaliation. Id.

      To establish pretext a plaintiff may show that (1) the proffered reasons for

termination had no basis in fact, (2) that the proffered explanations did not actually

motivate the adverse action, or (3) that the proffered reasons were insufficient to

motivate the adverse employment decision. Hubbell v. Fedex Smartpost, 933 F.3d

558 (6th Cir. 2019).

      Taylor claims that her reassignment from Dr. Hershey’s office, 2017 position

rescission, and 2018 termination were meant to retaliate against her for filing her

claim with the MDCR and the EEOC. Taylor argues that she has met the minimum


                                          14
Case 2:18-cv-10268-DPH-EAS ECF No. 37, PageID.407 Filed 12/01/20 Page 15 of 17




standards to show retaliation. Taylor claims that (1) she engaged in a protected

activity under Title VII; (2) Defendant knew about her protected activity; (3) she has

suffered an adverse employment action and decision through her recall, rescission,

and eventual termination; and (4) that there was a causal link between her

termination and her filing a claim with the MCDR. [ECF No. 32, Pg.ID 279]

      Defendant argues that Dr. Hershey did not know that Taylor filed a claim with

the MDCR and could not have based his professional opinion of Taylor based on her

protected activity. Defendant also argues that Taylor’s “Affidavit of Testimony after

Deposition” cannot be considered because it “contradicts [her] earlier sworn

testimony.” France v. Lucas, 836 F.3d 612, 622 (6th Cir. 2016). The Court agrees

with that assertion and also finds that her newly admitted statements only emphasize

that working for Dr. Hershey may be difficult generally—not because Taylor is

African-American or Christian.

      Taylor uses Hubbell to argue her main points. Taylor correctly asserts that

Hubbell denied summary judgment because of circumstantial evidence. Hubbell,

933 F.3d at 566. However, the circumstantial evidence presented in Hubbell

established a clearer picture of but-for causation. Id. After the plaintiff explicitly

disagreed with her employer’s opinions about women, her employer “took several

actions that made her job harder.” Id. at 563. Hubbell also differs from Taylor’s case

because the plaintiff had received several honors and awards and had never been


                                         15
Case 2:18-cv-10268-DPH-EAS ECF No. 37, PageID.408 Filed 12/01/20 Page 16 of 17




cited for disciplinary reasons until after her protected activity. Id. The employer’s

statements in Hubbell were also more indicative of animus. Id. In Hubbell, the

employer suggested that women were better suited for administrative roles and that

the plaintiff would have a difficult time at the company if she did not take the

demotion. Id.

      Defendant argues that EMU’s Office of Diversity and Affirmative Action’s

own conclusion mirrors that of EMU’s Office of Human Resources—EMU’s

decision to rescind the 2017 offer was a legitimate business decision because

someone who has not held a CS06 position before could not hold one if that person

were only qualified for a CS05 position. [ECF No. 28, Pg.ID 121] Taylor also is

unable to establish that she would have been recalled “but-for her MDCR charge.”

[EFC No. 34, Pg.ID 370]

      Although the Court does find there to be some dispute about when Taylor

received her recall letter in March 2018, the factual dispute does not relate to a

material issue. Taylor is unable to dispute that the CBA prescribes that employees

have three days to respond to recall letters or that Taylor was treated any differently

than anyone else who would have been in that position. Taylor provides no direct or

circumstantial evidence showing that her protected activity prompted EMU to

terminate her.




                                          16
Case 2:18-cv-10268-DPH-EAS ECF No. 37, PageID.409 Filed 12/01/20 Page 17 of 17




       Taylor is unable to show that Defendant’s proffered reasons had no basis in

fact nor did not actually motivate EMU to terminate her. Taylor also cannot show

that Defendant’s proffered explanations are insufficient to motivate EMU to have

taken the steps it took against Taylor. Taylor had an extensive history of disciplinary

and work-related issues. Defendant also went to great lengths to document all of its

steps involving Taylor. Defendant even extended Taylor’s probationary period with

Dr. Hershey hoping that Taylor would eventually become acclimated to the

department. The Court finds that Defendant’s proffered explanations are not

pretextual and are legitimate. The Court GRANTS Defendant’s Motion for

Summary Judgment as it pertains to Taylor’s retaliation claims.

III.   CONCLUSION

       For the reasons stated above,

       IT IS HEREBY ORDERED that Defendant Eastern Michigan University’s

Motion for Summary Judgment [ECF No. 28] is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff India Taylor’s claims against

Defendant are DISMISSED.

       Dated: December 1, 2020                 s/Denise Page Hood
                                               Chief Judge, United States District




                                          17
